                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   April 24, 2019
                  IN THE UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

RONALD DWAYNE WHITFIELD,       ET AL.,      §
                                            §
             Plaintiff,                     §
                                            §
v.                                          §          CIVIL ACTION NO. H-19-1420
                                            §
STATE OF TEXAS,   ET AL.,                   §
                                            §
             Defendants.                    §

                                   ORDER OF DISMISSAL

      Ronald Dwayne Whitfield, proceeding pro se and purportedly acting on behalf of

his wife Brandy Brenay Charles-Whitfield and K.L.W., a child, files this lawsuit under

section 1983 and 2241 seeking emergency relief to enjoin the final adoption of K.L.W. by

unnamed third parties. The defendants have not been served with process and are not

before the Court. The lawsuit is DISMISSED for the reasons that follow.

                               Ronald Dwayne Whitfield

      Whitfield initially filed this lawsuit on the Court’s miscellaneous docket under C.A.

No. 19-mc-1111 (S.D. Tex.), and was granted leave to proceed in forma pauperis. The

case was re-docketed under its current case number and assigned to the undersigned judge.

The Court has reviewed the pleadings and public records of this and other courts and finds

that Whitfield was improvidently granted leave to proceed in forma pauperis. Whitfield

is a frivolous filer who may not proceed in forma pauperis in any civil lawsuit until he

proves payment of all prior court sanctions imposed against him and obtains pre-

authorization to file any intended litigation. A $100.00 sanction was imposed against him
by the Fifth Circuit Court of Appeals in In re Whitfield, No. 97-00454 (5th Cir. Oct. 30,

1997), a $200.00 sanction was imposed in Whitfield v. Johnson, No. 2:97-cv-3148 (S.D.

Tex. Apr. 22, 1999), a $750.00 sanction was imposed in Whitfield v. Johnson, No.

4:94-cv-2767 (S.D. Tex. March 5, 2011), and a $200.00 sanction was imposed in

Whitfield v. Ott, No. 4:00-cv-2367 (S.D. Tex. July 17, 2001), among others. Further, a

$100.00 sanction was imposed against him in In re Whitfield, No. 2:08-mc-21 (S.D. Tex.

March 13, 2008), with an order barring him from filing any non-criminal actions without

payment of the sanctions and pre-authorization to file. These sanctions remain unpaid.

       The order granting leave to proceed in forma pauperis entered in C.A. No. 19-mc-

1111 as Docket Entry No. 3 is VACATED AND WITHDRAWN. Whitfield is DENIED

leave to proceed in forma pauperis. Whitfield’s motion to lift the sanctions orders and/or

for leave to proceed as a sanctioned litigant (Docket Entry No. 1) is DENIED, and his

claims are DISMISSED WITHOUT PREJUDICE. Whitfield may refile his lawsuit upon

payment of the $400.00 filing fee and proof of payment of all outstanding sanctions.

                            Brandy Brenay Charles-Whitfield

       Whitfield states that he and Charles-Whitfield were married in 2016 and remain

married as of the date of filing. However, the parties’ marital status provides no legal

basis for Whitfield to represent Charles-Whitfield in this lawsuit or to file this lawsuit on

her behalf. Under Federal Rule of Civil Procedure 11(a), “Every pleading, written

motion, and other paper must be signed by at least one attorney of record in the attorney’s

name – or by a party personally if the party is unrepresented.” Perusal of Whitfield’s


                                             2
pleadings shows that Charles-Whitfield has not personally signed this lawsuit, and public

records for the State Bar of Texas do not indicate that Whitfield is a licensed attorney.

Consequently, all claims raised in this lawsuit on behalf of, or purportedly brought by,

Charles-Whitfield are DISMISSED WITHOUT PREJUDICE for want of jurisdiction.

                                        K.L.W.

       K.L.W. is a one-year old child. Whitfield states that K.L.W. was born to Charles-

Whitfield during the parties’ marriage, and is presumed to be a child of the marriage.

However, the parental rights of Whitfield and Charles-Whitfield as to K.L.W. were

terminated by final decree on May 3, 2018. See In the Interest of K.L.W., a Child, No.

01-18-00485-CV (Tex. App. – Houston [1st Dist.] Dec. 5, 2018, pet. denied). The appeal

of the termination order was dismissed as frivolous and the Texas Supreme Court denied

review. Id.

       Because their parental rights to K.L.W. were terminated by final decree, Whitfield

and Charles-Whitfield have no standing to represent the legal interests of K.L.W in this

lawsuit. Nor, for the same reason, do they have standing to seek to enjoin any pending

adoption proceedings regarding K.L.W. Consequently, all claims raised by Whitfield

and/or Charles-Whitfield on behalf of K.L.W. are DISMISSED WITH PREJUDICE for

want of jurisdiction.

                                      Conclusion

       For the reasons stated above, the Court ORDERS as follows:

       1.     The order granting Ronald Dwayne Whitfield and Brandy Brenay Charles-
              Whitfield leave to proceed in forma pauperis in C.A. No. 19-mc-1111 (S.D.

                                            3
      Tex.) is VACATED AND WITHDRAWN, and they are DENIED leave to
      proceed in forma pauperis.

2.    Ronald Dwayne Whitfield’s motion to lift the sanctions orders and/or for
      leave to proceed as a sanctioned litigant (Docket Entry No. 1) is DENIED.

3.    All claims raised by Ronald Dwayne Whitfield are DISMISSED WITHOUT
      PREJUDICE.

4.    All claims raised in this lawsuit on behalf of, or purportedly brought by,
      Brandy Brenay Charles-Whitfield are DISMISSED WITHOUT PREJUDICE
      for want of jurisdiction.

5.    All claims raised in this lawsuit on behalf of K.L.W. are DISMISSED
      WITH PREJUDICE for want of jurisdiction.

6.    Any and all pending motions are DENIED AS MOOT.

Signed at Houston, Texas on April 24, 2019.




                                                Gray H. Miller
                                       Senior United States District Judge




                                   4
